                                                                                                                                        Case 4:19-cv-00325-HSG Document 324-2 Filed 12/17/19 Page 1 of 3




                                                                                                                                   1 PETER K. RENSTROM, State Bar No. 148459
                                                                                                                                       peter@wfbm.com
                                                                                                                                   2 TODD M. THACKER, State Bar No. 199506
                                                                                                                                       tthacker@wfbm.com
                                                                                                                                   3 WFBM, LLP
                                                                                                                                       601 Montgomery Street, Ninth Floor
                                                                                                                                   4 San Francisco, California 94111-2612
                                                                                                                                       Telephone: (415) 781-7072
                                                                                                                                   5 Facsimile:   (415) 391-6258
                                                                                                                                   6 Attorneys for Defendant
                                                                                                                                       VIKING PUMP, INC.
                                                                                                                                   7

                                                                                                                                   8                          UNITED STATES DISTRICT COURT
                                                                                                                                   9                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                  10

                                                                                                                                  11
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 AGNES TOY, individually and                USDC Case No. 4:19-CV-00325-HSG
                                                                                                                                     successor-in-interest to the Estate of
Walsworth




                                                                                                                                  13 THOMAS H. TOY, SR., deceased;              (Removed from Alameda Superior
                                                                                                                                     THOMAS H. TOY, JR., individually           Court Case No. RG18932350)
                                                                                                                                  14 and as legal heir to THOMAS H. TOY,
                                                                                                                                     SR., deceased                              CERTIFICATE OF SERVICE TO
                                                                                                                                  15                                            DEFENDANT VIKING PUMP,
                                                                                                                                                     Plaintiffs,                INC.'S STIPULATION FOR
                                                                                                                                  16                                            DISMISSAL WITHOUT
                                                                                                                                            v.                                  PREJUDICE
                                                                                                                                  17
                                                                                                                                       HONEYWELL INTERNATIONAL                  Action Filed:      May 14, 2018
                                                                                                                                  18 INC., et al.,
                                                                                                                                                                                Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                                                                  19                 Defendants.
                                                                                                                                                                                [Filed Concurrently with Stipulation and
                                                                                                                                  20                                            [Proposed] Order]
                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26
                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                             1                   Case No. 4:19-CV-00325-HSG
 4549461.1                                                                                                                                CERTIFICATE OF SERVICE TO VIKING PUMP, INC.'S DISMISSAL WITHOUT PREJUDICE
                                                                                                                                        Case 4:19-cv-00325-HSG Document 324-2 Filed 12/17/19 Page 2 of 3




                                                                                                                                   1                              CERTIFICATE OF SERVICE
                                                                                                                                   2            Agnes Toy (WD: Thomas H. Toy, Sr.), et al. v. Honeywell, et al.
                                                                                                                                              USDC-N-Oakland, Northern District Case No. 4:19-CV-00325 HSG
                                                                                                                                   3                      Our client: Defendant Viking Pump, Inc.
                                                                                                                                   4       I, Eva Luna declare, that I am a resident of the State of California, over the
                                                                                                                                   5
                                                                                                                                     age of 18 years, and not a party to the within action. My electronic notification
                                                                                                                                     address is eluna@wfbm.com; and my business address is WFBM, LLP at 601
                                                                                                                                   6 Montgomery Street, Ninth Floor, San Francisco, California 94111. On December

                                                                                                                                   7
                                                                                                                                     16, 2019, I served the following documents:

                                                                                                                                   8         STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF
                                                                                                                                   9         VIKING PUMP, INC.;

                                                                                                                                  10         [PROPOSED] ORDER GRANTING VIKING PUMP, INC.'S
                                                                                                                                  11         DISMISSAL WITHOUT PREJUDICE
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12         CERTIFICATE OF SERVICE TO DEFENDANT VIKING PUMP,
                                                                                                                                             INC.'S STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
Walsworth




                                                                                                                                  13

                                                                                                                                  14 on the following:

                                                                                                                                  15 Dean Omar Branham Shirley, LLP                  All Counsel of Record
                                                                                                                                       302 N. Market Street, Suite 300               (via File & ServeXpress Electronic
                                                                                                                                  16   Dallas, TX 75202                              Service List)
                                                                                                                                       T: 214-722-5990
                                                                                                                                  17   F: 214-722-5991
                                                                                                                                       E: jdean@dobslegal.com
                                                                                                                                  18   E: badams@dobslegal.com
                                                                                                                                       Attorneys for Plaintiffs
                                                                                                                                  19   Agnes Toy, (WD: Thomas H. Toy, Sr.),
                                                                                                                                       et al.
                                                                                                                                  20
                                                                                                                                       BY ELECTRONIC SERVICE: I electronically served the document(s) described
                                                                                                                                  21 above via CM/ECF and via File & ServeXpress, on the recipients designated on the
                                                                                                                                       Transaction Receipt authorizing service of documents.
                                                                                                                                  22
                                                                                                                                             I declare under penalty of perjury under the laws of the United States of America
                                                                                                                                  23 that the foregoing is true and correct and that I am employed in the office of a member
                                                                                                                                       of the bar of this Court at whose direction the service was made. Executed on
                                                                                                                                  24 December 16, 2019, at San Francisco, California.

                                                                                                                                  25

                                                                                                                                  26
                                                                                                                                                                        By:
                                                                                                                                  27                                          Eva Luna
                                                                                                                                  28

                                                                                                                                                                             -2-                 Case No. 4:19-CV-00325-HSG
 4549461.1                                                                                                                                CERTIFICATE OF SERVICE TO VIKING PUMP, INC.'S DISMISSAL WITHOUT PREJUDICE
                                                                                                                                       Case 4:19-cv-00325-HSG Document 324-2 Filed 12/17/19 Page 3 of 3




                                                                                                                                   1

                                                                                                                                   2

                                                                                                                                   3

                                                                                                                                   4

                                                                                                                                   5

                                                                                                                                   6

                                                                                                                                   7

                                                                                                                                   8

                                                                                                                                   9

                                                                                                                                  10

                                                                                                                                  11
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12
Walsworth




                                                                                                                                  13

                                                                                                                                  14

                                                                                                                                  15

                                                                                                                                  16

                                                                                                                                  17

                                                                                                                                  18
                                                                                                                                  19

                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26
                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                                                Case No. 4:19-CV-00325-HSG
 4549461.1                                                                                                                               CERTIFICATE OF SERVICE TO VIKING PUMP, INC.'S DISMISSAL WITHOUT PREJUDICE
